Name: 94/388/EC: Commission Decision of 4 July 1994 concerning certain protection measures with regard to swine vesicular disease in the Netherlands
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  organisation of transport;  means of agricultural production;  Europe;  agricultural activity
 Date Published: 1994-07-09

 Avis juridique important|31994D038894/388/EC: Commission Decision of 4 July 1994 concerning certain protection measures with regard to swine vesicular disease in the Netherlands Official Journal L 176 , 09/07/1994 P. 0036 - 0040COMMISSION DECISION of 4 July 1994 concerning certain protection measures with regard to swine vesicular disease in the Netherlands (94/388/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and in particular Article 10 (4) thereof, Whereas swine vesicular disease was detected in mid-May in a consignment of pigs which had arrived in Italy from the Netherlands; Whereas swine vesicular disease can spread through the trade in live pigs; Whereas measures for the control of swine vesicular disease are laid down in Council Directive 92/119/EEC (3); Whereas swine vesicular disease virus is very resistant to environmental factors and can survive for long periods in contaminated transport systems; Whereas particular attention must be paid to the cleansing and disinfection of collecting centres and vehicles used for the transport of pigs; Whereas appropriate measures must be taken by the Netherlands to lay down provisions with regard to infringements of this Decision; Whereas a serological screening of pigs for antibodies to swine vesicular disease virus have been carried out by Member States within the context of Commission Decision 93/178/EEC (4); whereas that Decision contains information on a serum with a low positive reaction supplied by the Pirbright Laboratory; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Pigs being sent from the Netherlands to other Member States must meet the following conditions: 1. Pigs intended for breeding and production: (a) must originate from a holding where the pig population is included in a programme for the detection of antibodies to swine vesicular disease virus in accordance with the provisions of Annex I; (b) must be identified by eartags at the original holding so that they can be traced back to that holding; (c) may, from the time they leave the original holding to their arrival at the place of destination, pass through only one collecting centre, which must comply with the conditions set out in Article 2; (d) must not come into contact with pigs which do not fulfil the requirements referred to under (a), (b) and (c). 2. Pigs intended for slaughter: (a) must have been kept at the original holding for at least the last 30 days prior to dispatch; (b) must comply with the conditions set out in point 1 (a), (b) and (c); (c) must not come into contact with pigs which do not fulfil the requirements referred to under (a) and (b). Article 2 Collecting centres which can be used during the transport of pigs from the original holding to the place of destination shall: (a) comply with the conditions set out in Annex II, Chapter I; (b) be notified to the Commission and Member States before 15 July 1994. Any amendments to notified collecting centres shall be communicated to the Commission and the Member States. Article 3 1. The vehicles used to transport pigs referred to in Article 1 shall comply with the conditions set out in Annex II, Chapter II. 2. Vehicles used for the international transport of pigs shall not enter any area which is under restriction in connection with swine vesicular disease. Article 4 1. The Netherlands will take all appropriate measures to sanction any infringement of this Decision, in particular when it is ascertained that sufficient cleansing and disinfection has not been carried out. 2. Whenever a collecting centre is found to be insufficiently cleansed or disinfected or the operation of the collecting centre does not conform to the requirements of Annex II, Chapter I, the collecting centre shall be deleted from those notified pursuant to point (b) of Article 2. 3. Where a vehicle, having entered a collecting centre, is found not to meet the conditions for the transport of pigs laid down in national legislation, that vehicle and the pigs shall be detained by the competent authority and action shall be taken in accordance with national legislation. 4. In a case where the country of destination has informed the Member State of dispatch and the Commission about irregularities in a consignment of pigs, the approval of the collecting centre involved in the transport of the consignment shall be suspended until the irregularities have been rectified. Article 5 To the health certificate provided for in Council Directive 64/432/EEC (5) accompanying pigs sent from the Netherlands, must be added the following: 'The animals comply with Commission Decision 94/388/EC of 4 July 1994 concerning certain protection measures with regard to swine vesicular disease in the Netherlands.' Article 6 Member States shall amend the measures which they apply to trade so as to bring them into conformity with this Decision. They shall inform the Commission thereof. Article 7 This Decision shall apply until 1 October 1994 and shall be reviewed not later than 15 September 1994. Article 8 This Decision is addressed to the Member States. Done at Brussels, 4 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 62, 15. 3. 1993, p. 49. (3) OJ No L 62, 15. 3. 1993, p. 69. (4) OJ No L 74, 27. 3. 1993, p. 91. (5) OJ No 121, 29. 7. 1964, p. 1977/64. ANNEX I PROGRAMME FOR THE DETECTION OF ANTIBODIES TO SWINE VESICULAR DISEASE The holding referred to in Article 1, point 1, (a) shall be included in a health programme which requires: (a) the holding to be visited three times per year by a veterinarian. During each visit: - the entire pig population shall undergo a clinical inspection in order to detect notifiable diseases, - the requirements for the identification of pigs shall be assessed, - blood samples shall be collected at random following the scheme: "" ID="1">0-10> ID="2">7"> ID="1">11-30> ID="2">9"> ID="1">31-120> ID="2">10 "> ID="1""120> ID="2">12"> The samples will be subjected to a test which has been standardized so that the reference serum supplied by the Pirbright Laboratory (see Decision 93/178/EEC) scores positive. Where one sample reacts positively the holding shall immediately be subjected to the provisions of Article 4 of Directive 92/119/EEC, In case of a holding which consists of more than one epidemiological unit, each unit shall be subjected to a visit; (b) the holding shall be registered in a central database. ANNEX II CHAPTER 1 The collecting centres referred to in Article 2 shall immediately comply with the following conditions with the exception of points 3 and 6 in which case the competent authority may permit a transitional period of not more than one month: Approval 1. All collecting centres shall be approved by the competent authority. The approval shall be reviewed annually. 2. Approval shall be automatically withdrawn if a collecting centre is not used as such for a period of more than three months. Layout and construction 3. The limits of the premises shall be defined by an effective boundary. 4. The collecting centre may not be used for any enterprise involving livestock except as a collecting centre. 5. The premises shall be situated in such a way as to minimize the risk of spread of contagious animal diseases from neighbouring premises. 6. All areas of the collecting centre which are likely to come into contact with infective agents shall be constructed of a durable, impermeable material which will facilitate thorough cleansing and disinfection. These areas shall include the loading/unloading bays, pens, handling facilities, slurry drainage and storage and lorry wash areas. All areas shall be maintained in good condition and any deficiencies promptly rectified. 7. For the purposes of cleansing and disinfection, the collecting centre shall have the following installations and equipment: - a supply of hot and cold running water and, in the case of hot water, at a temperature of not less than 70 °C when used for cleansing and disinfection of the collecting centre, - a hot water high pressure spraying system for the application of detergent, - a mist sprayer or similar equipment for the application of disinfectant, - disinfectant footbaths at all entrances and exits, - adequate facilities for the cleansing and disinfection of personnel and visitors, - a supply of protective clothing for personnel and visitors, - a wheel bath at all vehicle entrances and exits. 8. The collecting centre shall have adequate facilities and equipment for the cleansing and disinfection of vehicles. These facilities shall: - be sited in such a way as to prevent contamination of the collecting centre with effluent or spray from the lorry wash, - include hot and cold running water and, in the case of hot water, at a temperature of not less than 70 °C when used for the cleansing and disinfection of vehicles, - have a hot water high pressure system for the application of detergent, - have a mist sprayer or equivalent for the application of disinfectant. 9. The collecting centre shall have a separate area to which access can be controlled for the isolation of sick or rejected pigs. 10. The collecting centre shall have a separate lockable area suitable for the storage of dead pigs. 11. The internal layout of the collecting centre shall be such that the spread of infectious agents between animals is minimized by ensuring that there is no direct or indirect contact between different categories of animal. For this purpose: - solid walls shall separate different categories of pigs, - the areas used by different categories shall not be directly connected with each other, - different loading/unloading areas shall be used by different categories of pigs, - incoming and outgoing pigs shall use different loading and unloading areas. 12. The collecting centre shall have facilities suitable for the storage and disposal of litter, dung and effluent. Working practices 13. The working practices of the collecting centre shall be such that spread of infectious agents between animals is minimized by ensuring that there is no direct or indirect contact between different categories of animal. For this purpose: - slaughter pigs shall be separated from pigs for breeding and production either by space or by time, - manure and effluent shall be removed and stored in such a manner as to prevent contact with pigs, - the collecting centre shall be emptied of pigs, cleansed and disinfected at least once in each period of 36 hours. The disinfectant shall have been approved by the competent authority for use in respect of swine vesicular disease. 14. A legal document shall be drawn up by the competent authority and signed by the person responsible for the collecting centre to ensure that the working practices of the collecting centre comply with the above conditions. 15. Each time the collecting centre is emptied of pigs and cleansed and disinfected, the collecting centre shall be inspected by an official of the competent authority. 16. Samples of manure shall be obtained from the collecting centre and shall be examined for the presence of swine vesicular disease virus at least once per month. The following conditions shall apply: - the management shall be responsible for the sampling, - the sampling shall be carried out to the satisfaction of the competent authority, - the samples shall be sent to a national laboratory listed in Annex 2 of Council Directive 92/119/EEC, - the sampling shall be carried out in accordance with a schedule drawn up by the competent authority, - the schedule and results of sampling shall be made available to the Commission. 17. A log book shall be kept at each collecting centre which shall include the following information: - the type, concentration and quantity of disinfectant used during disinfection, - the time and date of the inspections carried out by the competent authority, - a description of any deficiencies noted and any instructions given to the management of the collecting centre, - the date by which any problems are expected to be resolved, - details of the samples taken and the results obtained from virological sampling of the collecting centre. CHAPTER 2 The means of transport referred to in Article 3 shall comply with the following conditions: 1. No person shall use a vehicle for the transport of pigs for intra-Community trade unless the vehicle has been cleansed and disinfected since the vehicle was last used to carry any animal or thing. 2. The disinfectant shall have been approved by the competent authority for use in respect of swine vesicular disease. 3. No empty, unclean vehicles may enter a collecting centre. 4. Bacteriological sampling of all vehicles used for the transport of pigs from collecting centres shall be carried out. The following conditions shall apply: - the person deemed to be responsible for the vehicle shall ensure that the sampling is carried out, - the sampling shall be carried out to the satisfaction of the competent authority, - the samples shall be sent to a laboratory which has been approved for this purpose by the competent authority, - the sampling shall be carried out in accordance with a schedule drawn up by the competent authority, - the schedule shall be made available to the Commission by 1 July 1994. 5. No vehicle used for the transport of pigs may enter a collecting centre unless the driver has a log book containing the following information in chronological order: - details of previous movements for not less than the last 30 days, - details of the samples taken and the results obtained from the bacteriological sampling required by point 4. 6. No vehicle used for the transport of pigs may enter a collecting centre unless the driver has a log book containing the following details: - place and time of disinfection, - type, concentration and quantity of disinfectant, - confirmation that the disinfectant used has been approved by the competent authority for use in respect of swine vesicular disease, - any evidence of official approval of cleansing and disinfection. 7. No pigs may be loaded into a vehicle at a collecting centre unless the certifying veterinary officer: - has been provided with written evidence acceptable to the competent authority that cleansing and disinfection have been carried out, or - has supervised the cleansing and disinfection of the vehicle. 8. No empty vehicles may leave a collecting centre unless cleansing and disinfection has been carried out to the satisfaction of the competent authority.